***********
Pursuant to Rule T303 of the Tort Claims Rules of the North Carolina Industrial Commission, "The appellant shall, within 25 days of receipt of the transcript of the record, or receipt of notice that there will be no transcript of the record, file in triplicate with the Industrial Commission, a written statement of the particular grounds for the appeal. Rule T304 provides that, "Failure to file assignments of error may result in the dismissal of the appeal either upon the motion of the non-appealing party or upon the Full Commission's own motion." *Page 2
In this case, Plaintiff has exceeded his time to file a written statement of the particular grounds for his appeal as required by Rule T303 by more than five months. As such, Plaintiff's appeal to the Full Commission is hereby dismissed with prejudice pursuant to Rule T304. No costs are taxed to Plaintiff, who was permitted to proceed in forma pauperis.
This the 8th day of July, 2010.
                      S/___________________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALANCE COMMISSIONER
  S/___________________ STACI T. MEYER COMMISSIONER *Page 1